Citation Nr: 0921252	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  02-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including paranoid schizophrenia and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1988 to 
October 1992.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania - which determined the Veteran had not 
submitted new and material evidence and, therefore, denied 
his petition to reopen his previously denied, unappealed, 
claim for service connection for a psychiatric disorder 
(inclusive of paranoid schizophrenia and PTSD).  The RO had 
first considered and denied this claim in an unappealed, 
and therefore final and binding, March 1995 rating decision.

The RO's June 2001 decision at issue also adjudicated, on the 
full merits, a claim for service connection for a psychiatric 
disorder due to an undiagnosed illness.  But that 
adjudication was for this newly raised issue, with a 
different basis of entitlement, apart from the previously 
denied and unappealed claim.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); cf. Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  
But see, too, Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (indicating that separate theories in support of a 
claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability).

In any event, when the Veteran filed his substantive appeal 
(VA Form 9) in August 2002, to perfect his appeal to the 
Board, he only mentioned his claim for a psychiatric disorder 
in terms of the previously denied paranoid schizophrenia 
and PTSD.  There was no mention of psychiatric disability due 
to an undiagnosed illness, as opposed to known clinical 
diagnoses.  The issue on appeal, therefore, was whether new 
and material evidence had been received to reopen this claim 
since this was the only issue on which he had perfected an 
appeal to the Board.  38 C.F.R. § 20.200 (2008).

In April 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

And in March 2005, the Board reopened the Veteran's claim on 
the basis of new and material evidence and then proceeded to 
remanded the claim to the RO via the AMC, again, for still 
further development and consideration before readjudicating 
the claim on the underlying merits (i.e., on a de novo 
basis).


FINDING OF FACT

The most probative medical and other evidence of record - 
including especially the results of a rather recent October 
2008 VA compensation examination on remand, indicates it is 
at least as likely as not the Veteran's paranoid 
schizophrenia and PTSD are both directly attributable to his 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
paranoid schizophrenia and PTSD were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate his claims and explain 
what evidence VA is obligated to obtain or to assist him in 
obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These requirements apply to 
all five elements of a claim - including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And to the extent possible, this notice should be provided 
prior to initially adjudicating the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  If, however, there was no notice prior to 
the initial adjudication of the claims or the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claims - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the Veteran's claim for 
service connection for both paranoid schizophrenia and PTSD, 
there is no need to discuss whether there has been compliance 
with the notice-and-duty-to-assist provisions of the VCAA 
because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 
556 U. S. ___ (2009).

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  VA considers the following specific disorders to be 
psychoses:  brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384; 71 Fed. Reg. 42,758-60 (July 28, 2006).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.



For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

III.  Paranoid Schizophrenia

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's October 2008 VA Compensation and Pension 
Examination (C&P Exam), on remand, confirms he has paranoid 
schizophrenia, so there is no disputing he has this claimed 
condition.  Therefore, the determinative issue is whether his 
paranoid schizophrenia is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that he began "hearing 
voices" in July 1992, while in service.  See the discharge 
summary from an August 1994 hospitalization.  Even as a 
layman, he is competent to attest to symptoms like this that 
he has experienced personally; the next question is whether 
his testimony also is credible.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Falzone v. Brown, 8 Vet. App. 
398, 405-406 (1995).

Also, lacking the necessary medical training or expertise, 
the Veteran is not competent to provide a probative opinion 
on matters requiring medical knowledge, such as a 
determination of the etiology of his paranoid schizophrenia; 
instead, there must be competent medical nexus evidence 
substantiating this alleged 
cause-and-effect correlation between the onset of this 
condition and his military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service treatment records (STRs) do not contain 
any complaints or mention of treatment regarding paranoid 
schizophrenia.  And, indeed, he does not assert that he 
sought or received any treatment for this condition until his 
August 1994 hospitalization - admittedly, more than 1 year, 
but less than 2 years following his discharge from service.  
See the August 1994 discharge summary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.384, 3.307, 3.309.

It is further worth noting, parenthetically, that the 
Veteran's VA treatment records suggest he has a history of 
mixed substance abuse.  And to the extent he may have abused 
alcohol and/or drugs while in the military, there must be 
evidence suggesting that abuse - since it is willful 
misconduct, was not a precipitating factor in his paranoid 
schizophrenia.  See 38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has 
confirmed that direct service connection for disability that 
is a result of a claimant's abuse of alcohol or drugs 
is precluded for purposes of all VA benefits for claims, as 
here, filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol/drug abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol/drug abuse during service.  Id., at 
1376.  But the Federal Circuit Court further held that there 
can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  But in further clarifying this, the Federal 
Circuit Court explained that Veterans may only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award 
of compensation on such a basis would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a Veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing."  
Id.

Here, though, by all indications, the Veteran's paranoid 
schizophrenia does not include alcohol or drug abuse as one 
of its attendant symptoms.

The May 2001 report of a VA psychiatric exam indicates the 
examiner reviewed the Veteran's medical records, including a 
May 30, 1995 report of admission to a VA alcohol 
rehabilitation program, but without any reference to the 
Veteran's STRs.  The examiner noted there were times during 
the examination when it was difficult to follow the Veteran's 
train of thought, and the examiner added that the Veteran's 
logic sometimes seemed delusional.  Although there were 
indications in the medical record he might have experienced 
sexual abuse incidents in the Navy, while intoxicated, he did 
not report such incidents to the examiner.  The examiner 
believed there was a basis for considering paranoid 
schizophrenia service-connected, given notations in the 
record and the Veteran's self-report regarding his 
experiences while serving in the Navy in the Persian Gulf 
War.

The May 2001 VA exam report linking chronic paranoid 
schizophrenia to service was based on the Veteran's assertion 
of in-service sexual assault.  



In November 1994, D.P., a clinical psychologist, observed 
that the Veteran had attempted to attribute his psychosis to 
his involvement in the military.  The clinician wondered 
whether the Veteran's psychosis might be related to serious 
alcohol and illicit drug abuse.  In this regard, the Veteran 
reportedly began abusing alcohol when he was 13 years old, 
and he apparently developed a daily pattern of abuse during 
his adult years.  Nevertheless, the impression was paranoid 
schizophrenia versus drug-induced psychotic disorder.

In its March 2005 remand, the Board, finding the medical 
evidence of record too equivocal and, thus, insufficient to 
decide the Veteran's claim, instructed the RO/AMC to request 
a medical opinion regarding the etiology of his paranoid 
schizophrenia.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4).  See, too, McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In October 2008, VA provided the Veteran this requested C&P 
Exam to assess the nature and etiology of his paranoid 
schizophrenia.  Upon reviewing the pertinent medical history 
and claims file and conducting an objective evaluation, the 
VA examiner concluded the Veteran's paranoid schizophrenia is 
at least as likely as not directly attributable to his 
military service.

In coming to this favorable conclusion, the VA examiner noted 
that, although the Veteran did not seek treatment for his 
paranoid schizophrenia until his August 1994 hospitalization, 
as this was less than two years following his military 
discharge and, given his medical history and the results of 
his examination, the examiner nonetheless believed the 
Veteran's schizophrenia had initially manifested while he was 
in service, although it did not actually manifest itself as 
paranoid schizophrenia until shortly after his discharge - 
but still, certainly within one year of the conclusion of his 
service.



The report of the October 2008 VA C&P exam is thorough, well-
reasoned, and based on an independent review of the relevant 
evidence, including the Veteran's claims file, and an 
objective clinical evaluation.  Hence, the findings noted in 
this report have the proper foundation and, therefore, are 
entitled to a lot of probative weight.  See Elkins v. Brown, 
5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 
(1993).  Therefore, the Board finds that the most probative 
medical evidence of record indicates the Veteran's paranoid 
schizophrenia is at least as likely as not directly 
attributable to his military service, though not initially 
diagnosed during service or within the one-year presumptive 
period following his discharge (albeit not very long 
thereafter during the August 1994 hospitalization).  
So resolving all reasonable doubt in his favor, he is 
entitled to service connection for paranoid schizophrenia.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

IV.  PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV, as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  
Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) and 38 C.F.R. 
§ 3.304(d), requires that a Veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) and 38 C.F.R. § 3.304(d) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  That is to say, credible supporting 
evidence of the actual occurrence of a stressor during 
service cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  



Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a Veteran, who had a noncombatant 
military occupational specialty (MOS), was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that Veteran 
was stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

It equally deserves mentioning that, in cases specifically 
involving claimed personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 
38 C.F.R. § 3.102.  See also YR v. West, 11 Vet. App. 393, 
399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  
Furthermore, the Court clarified in YR and Patton that the 
general rule discussed in Moreau, that after-the-fact medical 
nexus evidence cannot establish the occurrence of the claimed 
in-service stressor, does not apply to claims for PTSD based 
on sexual assault.

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).  


Here, the report of the Veteran's October 2008 VA C&P Exam, 
on remand, provides a diagnosis of PTSD.  And in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
diagnoses of PTSD are presumably in accordance with 
DSM-IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  Therefore, the Board finds that the 
Veteran has the required current DSM-IV diagnosis of PTSD.  
Indeed, the record also contains reports from several other 
mental health care professionals diagnosing and discussing 
the Veteran's PTSD, apparently accepting as true his account 
of his asserted in-service stressors.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

Here, the Veteran has asserted several in-service stressors 
to which his PTSD may be attributable.  These stressors 
include an in-service sexual assault; suffering the brunt of 
hostilities from his shipmates; being in a job in the Navy 
well above his capacity; being on a ship that was fired upon 
from distant gunners and was targeted for scud missiles; 
being around "big guns" on a combat ship and hearing their 
gunfire; being afraid because he worked in the fuel room of 
the ship and it was a likely target for enemy missiles, as 
well as fearing fire and explosions, in general.  See, e.g., 
the April 1999 and May 2000 VA social worker's notes; the 
Veteran's October 2000 statement; and the report of his 
October 2008 VA C&P Exam.

As, again, he has the required DSM-IV diagnosis of PTSD, in 
order for the Veteran to be entitled to service connection 
for this condition, the record need only establish the 
occurrence of at least one in-service stressor and an 
etiological link between that stressor and this diagnosis.  
See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

As already alluded to, in October 2008 VA provided the 
Veteran a C&P Exam on remand, specifically to assess the 
nature and etiology of his PTSD.  The report of that exam 
indicates the VA examiner noted the Veteran's stressors in 
service as including a sexual assault, being taunted by 
fellow seaman, and hearing "the sounds of the guns" while 
aboard ship.  Upon reviewing the Veteran's medical history, 
including his claims file, as well as conducting an objective 
psychological evaluation of the Veteran, the examiner 
concluded the Veteran's PTSD is at least as likely as not 
directly attributable to his military service.

Concerning the needed verification of at least one asserted 
stressor upon which this opinion was based, the Board sees 
the Veteran's military personnel records establish he served 
aboard the U.S.S. Philippine Sea from September 1991 to 
September 1992, and that his military occupational specialty 
(MOS) was gas turbine system technician - electrical (GSE-
0000).



The record also includes a document discussing the history of 
the U.S.S. Philippine Sea, providing that during Desert Storm 
the ship fired 10 Tomahawk cruise missiles and boarded many 
merchant vessels during coalition actions against Iraq.  
This document also provides that, for its service, the U.S.S. 
Philippine Sea received the Navy Unit Commendation, the 
Southwest Asia Service Medal, and the Kuwait Liberation 
Medal.  As well, following this, the ship transited the Suez 
Canal several times and visited Italy, Greece, Turkey, Egypt 
and Saudi Arabia, after which it returned home in the spring 
of 1991.  Later in 1991, the ship served as the flagship for 
a joint task force conducting counterdrug operations in the 
Caribbean, earning the Joint Meritorious Unit Award, and in 
May 1992 the ship sailed to the Mediterranean and Red Seas, 
making two Suez Canal transits and boarded 39 vessels in 
support of the United Nations sanctions against Iraq, earning 
another Southwest Asia Service Medal.  Upon returning in 
November 1992, the ship received the James F. Chezek Award 
for the highest Naval Gunfire Support score in the Atlantic 
fleet in 1992.

The Veteran's military personnel records show he received the 
National Defense Service Medal, the Joint Meritorious Unit 
Award, the Southwest Asia Service Medal (2), Sea Service 
Deployment Ribbon, and the First Good Conduct Award. 

And so, the record sufficiently confirms the Veteran served 
aboard the U.S.S. Philippine Sea and that, while serving, he 
was subject to hearing the firing of weapons as he asserts.  
It is also apparent this vessel routinely engaged in 
confrontational operations against enemy forces.  So the 
Board finds that this asserted stressor is objectively 
confirmed.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f)(1).

Thus, as the Board accepts the Veteran's assertions regarding 
this stressor in service, the Board finds the October 2008 VA 
C&P examiner's report providing that the Veteran's PTSD is 
directly attributable to his military service - particularly 
his asserted stressor regarding serving aboard an armed ship 
and hearing "the sounds of the guns," is credible.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Furthermore, the report of the October 2008 VA C&P exam is 
thorough, 
well-reasoned, and based on an independent review of the 
relevant evidence, including the Veteran's claims file, and 
an objective clinical evaluation.  Hence, the findings noted 
in this report have the proper foundation and, therefore, are 
entitled to a lot of probative weight.  See Elkins v. Brown, 
5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 
(1993).  Therefore, the Board finds that the competent 
medical evidence of record indicates the Veteran's PTSD is at 
least as likely as not directly attributable to his military 
service - especially to events that occurred during his 
service aboard the U.S.S. Philippine Sea, an armed vessel.  
So he is entitled to service connection for PTSD, especially 
resolving all reasonable doubt concerning this in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

The claim for service connection for a psychiatric disorder, 
inclusive of both paranoid schizophrenia and PTSD, is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


